NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                   CONRAD ANTHONY TULL, Appellant.

                              No. 1 CA-CR 15-0591
                                FILED 7-20-2017


            Appeal from the Superior Court in Maricopa County
                         No. CR2011-008033-002
                              CR2011-123789-027
                The Honorable Sherry K. Stephens, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Terry M. Crist
Counsel for Appellee

Law Offices of Harriette P. Levitt, Tucson
By Harriette P. Levitt
Counsel for Appellant
                              STATE v. TULL
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Jon W. Thompson joined.


M c M U R D I E, Judge:

¶1             Conrad Anthony Tull appeals his convictions and sentences
in CR2011-008033-002 and CR2011-123789-027 for the following offenses:
one count each of illegal control of an enterprise, a class 3 felony; conspiracy
to commit sale or transportation of marijuana in an amount of two pounds
or more, a class 2 felony; possession of marijuana for sale in an amount of
four pounds or more, a class 2 felony; conspiracy to commit money
laundering in the second degree, a class 3 felony; three counts of money
laundering in the second degree, class 3 felonies; six counts of use of wire
communication or electronic communication in drug related transactions,
class 4 felonies; and four counts of sale or transportation of marijuana in an
amount of two pounds or more, class 2 felonies.1 The superior court
conducted a dual jury trial that resulted in the guilty verdicts for Tull and
three codefendants. Tull argues the superior court erred by allowing the
State to present certain evidence to both jury panels, and by admitting
expert testimony. He also raises a claim of prosecutorial misconduct. For
the following reasons, we affirm.

             FACTS2 AND PROCEDURAL BACKGROUND

¶2           Police conducted a four-month long wiretap investigation
into a nationwide drug trafficking organization (“DTO”) that utilized a
package delivery company to ship large quantities of marijuana from
Maricopa County to the eastern United States. The DTO would also ship




1      The superior court consolidated the cases for trial.

2      We view the facts in the light most favorable to upholding the
verdicts and resolve all reasonable inferences against the defendant. State v.
Harm, 236 Ariz. 402, 404, ¶ 2, n.2 (App. 2015) (citing State v. Valencia, 186
Ariz. 493, 495 (App. 1996)).



                                       2
                             STATE v. TULL
                           Decision of the Court

boxes containing tens of thousands of dollars to the Phoenix area. Tull was
the “mastermind” of the organization.

¶3            Anonymous tips by Warren Braithwaite, a member of the
DTO, prompted the investigation, which revealed that Tull, his brother
Clarence, and Braithwaite would establish through telephone
conversations with Hope Ezeigbo, the delivery driver, the locations and
times to transfer the drugs to Ezeigbo and to pick up the boxes of cash from
him. During these calls, the men spoke in coded English that borrowed
words and phrases from Guyanese, an English-based Creole.

¶4             The State indicted numerous individuals including the Tulls,
Braithwaite, Ezeigbo, and Sherry Washington, who was responsible for,
among other things, establishing bank accounts for depositing the drug
proceeds. Braithwaite eventually pled guilty to an amended charge of
conspiracy to commit sale or transportation of marijuana and to one count
of sale or transportation of marijuana in exchange for his testimony at the
Tulls’, Ezeigbo’s, and Washington’s joint trial.

¶5             Before trial, Tull moved to sever his trial from his
codefendants, arguing mutually exclusive antagonistic defenses would
result in irreparable prejudice. The court denied the motion but ordered a
trial consisting of two juries: one jury panel considered Tull’s and his
brother’s cases (Panel A), and the other panel considered Washington’s and
Ezeigbo’s cases (Panel B). In addition to separately hearing the charges
against the respective defendants, each panel also heard opening
statements and closing arguments that related only to the panel’s
corresponding defendants.

¶6            The jury found Tull guilty of the 17 charges as previously
noted. For six of the counts, the jury also determined Tull was a serious
drug offender. The court imposed concurrent sentences, the longest of
which were life in prison for the six convictions related to Tull’s serious
drug offender status. The court granted Tull permission to file a delayed
notice of appeal, and he did so. We have jurisdiction pursuant to Arizona
Revised     Statutes   (“A.R.S.”)    sections   12-120.21(A)(1),   13-4031,
and -4033(A)(1). 3




3      We cite to the current version of applicable statutes and rules when
no revision material to this case has occurred.



                                     3
                              STATE v. TULL
                            Decision of the Court

                               DISCUSSION

A.     The Superior Court Did Not Abuse Its Discretion by Utilizing
       Dual Juries.

¶7             Tull argues the superior court erred by allowing both jury
panels to hear all the evidence admitted against the four defendants. He
asserts Panel A heard trial evidence “that would never have been
admissible against [him] under normal circumstances.” Tull also speculates
that, due to the “vast volume of evidence[,]” the jurors could not “possibly
exclude every piece of evidence that applied only to the codefendants.”
Specifically, Tull refers to the testimony of two witnesses.4

¶8            We review the trial court’s decision to employ dual juries for
an abuse of discretion. Hedlund v. Sheldon, 173 Ariz. 143, 143 (1992). To
justify reversal, a defendant must demonstrate prejudicial error. State v.
Prasertphong, 206 Ariz. 70, 93, ¶ 96 (2003). We also review a trial court’s
evidentiary rulings for an abuse of discretion. State v. Davolt, 207 Ariz. 191,
208, ¶ 60 (2004).

¶9            Tull first contends Panel A should not have considered the
testimony of Kevin Mucthison, an individual involved with a rival drug
trafficking organization that operated similarly to the one in this case,
particularly by relying on Ezeigbo as the delivery person responsible for
shipping marijuana out of state and receiving boxes of money. The trial
court denied Tull’s request to excuse Panel A during Mucthison’s direct
examination, but the court did grant the defendants’ requests to excuse
their respective panels when a defendant associated with the other panel
cross-examined Mucthison.

¶10           Braithwaite testified that Ezeigbo had informed him that he
(Ezeigbo) was also working with Mucthison’s “people.” Braithwaite further
testified that he had a conversation with Ezeigbo regarding Tull’s
knowledge of Ezeigbo working with Mucthison, and Braithwaite believed
Ezeigbo did not want Tull to know he (Ezeigbo) was working with


4       Tull does not challenge the trial court’s discretionary authority to
conduct a dual jury trial. See State v. Prasertphong, 206 Ariz. 70, 92, ¶ 92
(2003) (“This court has generally approved the use of dual juries,
recognizing that trial judges have broad discretion to employ particular
trial techniques to meet a specific problem in a single case.”), judgment
vacated on other grounds by Prasertphong v. Arizona, 541 U.S. 1039 (2004).



                                      4
                            STATE v. TULL
                          Decision of the Court

Mucthison. Mucthison subsequently testified on direct examination that
before and during the investigation in this case he collaborated with
Ezeigbo in sending boxes of marijuana from Phoenix to the East Coast.5

¶11           The superior court did not abuse its discretion by allowing
Panel A to consider Mucthison’s direct testimony. Mucthison corroborated
Braithwaite’s testimony that Ezeigbo and Mucthison together facilitated
out-of-state shipments of marijuana, a fact that Ezeigbo did not want Tull
to know. Considering Tull’s argument to the jurors generally challenging
Braithwaite’s credibility, Mucthison’s testimony was relevant and properly
introduced to Panel A to evaluate Braithwaite’s truthfulness.

¶12           Tull also contends the court erred by permitting the State to
present Panel A with Braithwaite’s redirect testimony explaining his
emotional testimony during his direct examination. In response to
questions during Washington’s and Ezeigbo’s cross-examination of
Braithwaite in the presence of both panels, Braithwaite admitted he was
“teary eyed” during parts of his direct testimony and that he “cr[ied]”
during his free talk before he plead guilty. For example, the following
exchange during Ezeigbo’s questioning implied that Ezeigbo believed
Braithwaite’s crying was a fabrication:

      Q.     Now, you said you also took acting lessons, correct?

      A.     Yes, sir.

      Q.     And you said part of those lessons, well, would part of
             those lessons include how to cry on screen?

      A.     No, sir.

      Q.     So you never had any lessons on crying on screen?

      A.     No, sir.

      Q.     And have you had a chance to see your video when
             you were interviewed, the free talk?

      A.     I haven’t seen anything.




5    On cross-examination, Mucthison testified that he did not know Tull
and was not involved in any illegal activity with him.


                                    5
                                STATE v. TULL
                              Decision of the Court

       Q.     Okay. You heard [Washington’s counsel] does you
              [sic] about you crying in your free talk, correct?

       A.     Yes.

       Q.     And you had a moment of emotion the first day on the
              stand, correct?

       A.     It wasn’t the first day.

       Q.     Second day?

       A.     I believe so.

       Q.     Okay. And would it be strange to you that you use the
              exact same gestures in your free talk as you did on the
              stand in terms of your emotional state?

       A.     No, sir.

       Q.     Okay. Because that’s what your training has taught
              you, correct?

       A.     No, sir.

¶13            Over Tull’s objection, the trial court allowed the State on
re-direct—again in front of both panels—to elicit from Braithwaite that his
tearfulness resulted from his fear of the Tull brothers’ potential reprisals in
response to his cooperation with the State. The court ordered Braithwaite’s
redirect testimony be “sanitized” so the specific acts that gave rise to
Braithwaite’s fear would not be presented to the juries. Tull argues that,
because Ezeigbo’s and Washington’s—not the Tulls’—attorneys “opened
the door,” the court erred by permitting the State to elicit testimony in front
of Panel A regarding Braithwaite’s fear of the Tull brothers’ reprisals.6

¶14            The record does not support Tull’s factual premise regarding
which party opened the door to Braithwaite’s redirect testimony. Per the
transcripts, Tull’s attorney attempted to impugn Braithwaite’s credibility
by eliciting his testimony on cross-examination that inferred Braithwaite’s
lavish lifestyle depended on the large income he received from the DTO.

6      In his reply brief, Tull argues “the inordinate amount of time”
required to select the jurors deprived him of due process. Because Tull did
not raise this argument in his opening brief, we do not address it. State v.
Cannon, 148 Ariz. 72, 79 (1985).


                                         6
                              STATE v. TULL
                            Decision of the Court

When counsel then asked Braithwaite whether he continued participating
in the DTO despite receiving a $20 million “deal” in his legitimate
construction business, Braithwaite answered, “Yes, and that’s when I was
trying to give anonymous tip [sic] so I could remove [sic] because I know if
they find out, it wouldn’t be nice for my situation.” Tull’s counsel
responded: “I understand you want to explain, you know, the phone calls
and stuff and [the prosecutor] will get up and give you an opportunity to
explain that when he has his chance, again, okay[.]” Thus, Tull himself
opened the door to Braithwaite’s redirect testimony regarding his
motivation for informing police of the DTO. And more basically,
Braithwaite’s explanation for his emotional responses during his free talk
and testimony on direct was relevant for Panel A’s evaluation of
Braithwaite’s credibility in general. No error occurred.

¶15            Furthermore, even if the trial court erred by allowing the State
to present Mucthison’s and Braithwaite’s testimony to Panel A, Tull has not
established any resulting prejudice. The court instructed the jurors that
Panel A would determine the Tull brothers’ guilt or innocence and Panel B
would be similarly responsible with respect to Ezeigbo and Washington.
The court also admonished the jurors to consider the evidence against each
defendant separately and to “determine the verdict as to each of the crimes
charged based upon the Defendant’s own conduct and from the evidence
which applies to that Defendant, as if that Defendant were being tried
alone.” Presuming the jurors followed these instructions, as we must, Tull
fails to establish the requisite prejudice for finding reversible error in the
court’s decisions to use dual juries and to permit the introduction of
Mucthison’s and Braithwaite’s testimony to Panel A. See State v. Murray, 184
Ariz. 9, 25 (1995) (finding no prejudice in light of a similar instruction
because “[w]ith such an instruction, the jury is presumed to have
considered the evidence against each defendant separately in finding both
guilty”); State v. McCurdy, 216 Ariz. 567, 574, ¶ 17 (App. 2007) (this court
presumes jurors follow the trial court’s instructions).

B.     The Superior Court Did Not Abuse Its Discretion by Admitting
       the Translations of the Wiretapped Telephone Conversations.

¶16           Over Tull’s objection based on Arizona Rule of Evidence 702,
the State introduced into evidence defendants’ wire-tapped and recorded
telephone conversations that were translated into English by S. Richards.
Tull argues admission of the translated conversations and Richards’s
testimony regarding the subject matter of those conversations violated his
constitutional rights to due process and a fair trial because Richards was
not a qualified interpreter or expert witness.


                                      7
                              STATE v. TULL
                            Decision of the Court

¶17           Rule 702 provides:

       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of
       an opinion or otherwise if:

       (a) the expert’s scientific, technical, or other specialized
       knowledge will help the trier of fact to understand the
       evidence or to determine a fact in issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and
       methods; and

       (d) the expert has reliably applied the principles and methods
       to the facts of the case.

Rule 702 is not “intended to permit a challenge to the testimony of every
expert, [or] preclude the testimony of experience-based experts[;]” rather,
the rule “recognizes that trial courts should serve as gatekeepers in assuring
that proposed expert testimony is reliable[.]” Id. cmt.; see State v. Bernstein,
237 Ariz. 226, 229, ¶ 14 (2015) (“The overall purpose of Rule 702 . . . is simply
to ensure that a fact-finder is presented with reliable and relevant evidence,
not flawless evidence.”) (quoting State v. Langill, 945 A.2d 1, 10 (N.H. 2008)).

¶18           We liberally construe whether a witness is qualified as an
expert. State v. Delgado, 232 Ariz. 182, 186, ¶ 12 (App. 2013). “If an expert
meets the ‘liberal minimum qualifications,’ [his or her] level of expertise
goes to credibility and weight, not admissibility.” Id. (quoting Kannankeril
v. Terminix Int’l, Inc., 128 F.3d 802, 809 (3d Cir. 1997)). We review a superior
court’s ruling on the admissibility of expert testimony for an abuse of
discretion. State v. Salazar–Mercado, 234 Ariz. 590, 594, ¶ 13 (2014).

¶19           Applying Rule 702 here, we conclude Richards was qualified
to testify regarding the translations of the telephone conversations that
utilized Guyanese. Richards testified that she was born in Jamaica and lived
there for 16 years. She stated she was fluent in Jamaican Patois, which she
explained is an English-based Creole that “is pretty much the same and all
related” to Guyanese Creole. At the time she participated in this case’s
investigation as a translator for police intercepting the telephone calls
conducted in Guyanese, Richards testified she worked for a translation
services provider that required she pass a proficiency examination in
Jamaican Patois.


                                       8
                              STATE v. TULL
                            Decision of the Court

¶20           Richards described Guyanese as “broken English” with a
distinct accent, and she opined: “[F]or English speakers[,] if they listen
intently [to Guyanese] or are surrounded by the culture, they can
eventually learn to understand even though they may not be speaking, they
will be able to understand it.” Richards explained that Guyanese and
Jamaican vocabularies exhibit some differences, but she also testified that,
during her time living in Jamaica (and while in the United States), she
encountered people from Guyana and never had problems understanding
or communicating with them.

¶21          Based on the foregoing testimony, Richards’s knowledge and
experience qualified her to provide a reliable opinion regarding the English
meaning of the Guyanese used by the defendants in conducting the DTO’s
business. Accordingly, the trial court did not abuse its discretion by
admitting Richards’s expert opinion into evidence.

¶22           Tull’s complaints that Richards lacked formal training in
language interpretation and was not a certified interpreter go to the weight,
not admissibility, of Richards’s testimony and her translated transcripts of
the conversations.7 See Davolt, 207 Ariz. at 210, ¶ 70 (“The degree of
qualification goes to the weight given the testimony, not its admissibility.”).
Similarly, Tull’s criticism of Richards’s failure to produce a transcript of the
wiretaps in Guyanese and the State’s failure to present an individual to
confirm Richards’s translations are factors that may affect the evidence’s
weight, not its admissibility.

¶23          Tull’s assertions that Richards failed to describe the
methodology she followed and to provide a verbatim translation are not
supported by the record. Richards testified about her knowledge and
experience with the Guyanese language and she explained that she listened
to the phone conversations, wrote down the English translations of the
conversations in summary form, and again listened to the conversations
“over and over again” to prepare verbatim transcripts. Exhibits 213 and 214
contain the written verbatim English translations of the Guyanese
conversations.

¶24           Finally, we reject Tull’s assertion that the State improperly
shifted the burden of proof to the defense by advising the court defendants
had an opportunity to provide their own translator, but chose not to do so.


7      Tull’s reliance on Arizona Rule of Evidence 604 is misplaced. That
rule requires court interpreters to be qualified and sworn before translating.
Ariz. R. Evid. 604. Richards was not a court interpreter.


                                       9
                              STATE v. TULL
                            Decision of the Court

In State v. McKinley, we held that the burden of proof did not shift to the
defendant when the State disclosed to a jury that the defendant failed to test
semen samples despite having the opportunity to do so. 157 Ariz. 135, 138
(App. 1988). Likewise, here, the State did not engage in burden-shifting by
commenting on defendants’ failure to obtain their own translations of the
telephone conversations. In any event, the State made the comment to the
court out of the presence of the juries, who were properly instructed on the
presumption of innocence, burden of proof, and reasonable doubt.

C.     Prosecutorial Misconduct.

¶25          Tull argues the prosecutor engaged in misconduct by
repeatedly vouching for Braithwaite’s veracity. We disagree.

¶26           To prevail on a claim of prosecutorial misconduct, a
defendant must demonstrate that “(1) misconduct is indeed present; and (2)
a reasonable likelihood exists that the misconduct could have affected the
jury’s verdict, thereby denying defendant a fair trial.” State v. Moody, 208
Ariz. 424, 459, ¶ 145 (2004).

¶27            Improper vouching occurs if the prosecutor (1) places the
prestige of the government behind its witness, or (2) suggests that
information not presented to the jury supports the witness’s testimony.
State v. Vincent, 159 Ariz. 418, 423 (1989). The first type of vouching consists
of personal assurances of a witness’s truthfulness. State v. King, 180 Ariz.
268, 277 (1994). The second type involves prosecutorial remarks that bolster
a witness’s credibility by reference to material outside the record. Id.

¶28          Tull contends the prosecutor engaged in vouching by
repeatedly emphasizing during his direct examination of Braithwaite that
Braithwaite promised as part of his plea agreement to testify truthfully.8
Because Tull did not object to the challenged comments, the issue is waived
absent fundamental error. State v. Roscoe, 184 Ariz. 484, 497 (1996).
Accordingly, Tull bears the burden to establish that “(1) error exists, (2) the



8      Tull also disputes the trial court’s refusal to grant a new trial based
on the prosecutor’s failure to disclose evidence in violation of Brady v.
Maryland, 373 U.S. 83 (1963). We addressed this issue in Washington’s
appeal and concluded the trial court acted within its discretion by finding
the undisclosed material would not have affected the verdicts. State v.
Washington, 1 CA-CR 14-0808, 2017 WL 1325212, *4, ¶¶ 14–15 (April 11,
2017). We discern no principled reason to reconsider that conclusion.


                                      10
                             STATE v. TULL
                           Decision of the Court

error is fundamental, and (3) the error caused him prejudice.” State v. James,
231 Ariz. 490, 493, ¶ 11 (App. 2013) (internal quotation omitted).

¶29          The prosecutor’s line of questioning was not vouching; rather,
the prosecutor properly elicited evidence to rebut the defendants’
arguments challenging Braithwaite’s truthfulness. See State v. McCall, 139
Ariz. 147, 158–59 (1983) (rejecting argument that eliciting testimony
regarding witness’s promise, because of a guilty plea to testify truthfully,
amounted to vouching).

¶30           Tull also argues the prosecutor “attempted” to vouch for
Braithwaite by asking a detective if Braithwaite was the source of one of the
anonymous tips. This also does not amount to vouching. Moreover, the
detective responded that he was unable to confirm the tip’s source.

¶31          Not only does Tull fail to establish error, he does not satisfy
his burden of showing prejudice. Tull argues he was prejudiced by the
“vouching” because Braithwaite was “otherwise a far from credible
witness.” Properly addressing this argument would require us to assess
Braithwaite’s credibility. This court, however, does not make credibility
determinations, the jury does. State v. Soto-Fong, 187 Ariz. 186, 200 (1996).

¶32          Because vouching did not occur, Tull’s prosecutorial
misconduct claim fails.

                               CONCLUSION

¶33           Tull’s convictions and sentences are affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        11